—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered January 28, 1998, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to support his conviction of attempted robbery in the first degree since the evidence failed to satisfy that element of Penal Law § 160.15 (4) which requires that a defendant “[d]isplay what appears to be a * * * firearm”. This claim is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; see also, People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245), and we decline to review it in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.